Citation Nr: 1431856	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The Board notes that the Veteran has received various psychiatric diagnoses, including PTSD, major depressive disorder (MDD), depression and binge eating disorder.  The Board is required to consider all of these diagnoses when deciding the Veteran's appeal.  The issue, therefore, is as stated on the title page.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has PTSD, with depression and binge eating disorder that began during active service or is related to an incident of service.  


CONCLUSION OF LAW

The Veteran's PTSD, with depression and binge eating disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Inasmuch as service connection for PTSD, with depression and binge eating disorder, is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The VA Adjudication Manual Rewrite (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.  

 Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD, with Depression and Binge Eating Disorder

The Veteran contends that she has a current psychiatric disorder, to include PTSD due to MST and depression, which arise out of her experiences in service.  In the Veteran's correspondence and testimony offered before the undersigned at the October 2013 videoconference Board hearing, she related that she was sexually assaulted while on active duty on two occasions.  Although she never reported the incidents, her repression of the events led to serious impairment.  

For reasons that will be provided, the Board finds that the Veteran's testimony regarding her MST are credible and it is found that PTSD, including depression and binge eating disorder, were the result of service.  In this regard, it is noted that the Veteran submitted her initial claim for VA benefits in April 2008.  Review of VA outpatient treatment records shows that her initial VA treatment was in June 2004 at which time she reported depression with a history of childhood abuse, sexual abuse, and MST.  Her initial psychiatric assessment with VA is dated in February 2006, at which time the assessments were major depression and R/O PTSD with reports of having endured physical and verbal abuse by her first husband.  The Board notes that the Veteran's first marriage was during her period of active duty.  

In a December 2009 VA psychological assessment, the Veteran was assessed as having PTSD and a Major Depressive Disorder (MDD) associated with military sexual trauma that occurred while she was serving in the military.  At that time, the Veteran reported multiple instances of military sexual trauma while on active duty, including having been raped in 1986 and enduring multiple instances of domestic violence while on active duty between 1988 and "1996."  The examiner indicated that the diagnosed PTSD and MDD were more likely than not the result of traumas sustained while she was in the military.  Additional VA psychological assessments, dated in May 2011 and September 2013, also include a diagnosis of PTSD, depression, and a binge eating disorder.  The examiner indicated that the PTSD symptoms were the result of MST and having been involved in a physically abusive marriage for 10 years, including while she was on active duty.   

In the instant case, VA treatment records show that the Veteran has been diagnosed with PTSD, MDD and a binge eating disorder.  The Board, therefore, finds that these diagnoses satisfy the requirement of evidence of a current disability. 

The Board additionally finds that there is credible supporting evidence that an in-service stressor occurred.  In this regard, it is noted that, while the Veteran's service treatment records (STRs) do not include complaints or manifestations of a psychiatric disorder, a November 1986 pathology report shows that the Veteran underwent a surgical procedure four days earlier for complaints of vaginal cramping and bleeding.  While no pregnancy was demonstrated on the pathology report, a service personnel record shows that the Veteran had initially dropped a course in basic dental assistant training (her service military occupational specialty) in October 1986 due to pregnancy.  These notations are found to corroborate her account of the stressor incident that she testified occurred while she was in boot camp soon after her entry into service in June 1986.  Moreover, the Board finds that the report of MST in 2004, four years prior to her application for compensation benefits, to be persuasive regarding her credibility.  

The VA examiners have consistently indicated that the 1986 MST met the criteria for a diagnosis of PTSD.  In addition, examiners found that the Veteran's abusive relationship with her ex-spouse also met the criteria for a PTSD diagnosis.  The evidence indicates that the Veteran married her first spouse while she was still in service.  This evidence establishes that she at least as likely as not suffered at least two in-service traumatic events during service that have been directly related to the diagnosis of PTSD, with depression and binge eating disorder.  

Thus, the evidence of record makes it as likely as not that the current psychiatric conditions are the result of trauma from service, including the MST and domestic violence that occurred during service.  Specifically, the VA examiners found that the Veteran's current diagnosis of PTSD is etiologically related to MST and the domestic violence.  The evidence therefore indicates a link, established by medical evidence, between the Veteran's current symptoms and the in-service stressors. The As such, the Board concludes that there is at least equipoise as to whether her PTSD is related to service. 

As to the Veteran's depression and eating disorder, the VA examiners have consistently linked these disabilities with her PTSD.  The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.  In short, having resolved doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for a psychiatric disorder, to include PTSD due to MST, depression and binge eating disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

Service connection for PTSD, with depression and a binge eating disorder, is granted.  


REMAND

Regarding the Veteran's claim of service connection for a low back disability, the Board notes that during the October 2013 Board hearing, she gave credible testimony that her low back disability had its onset while she worked as a dental assistant during service.  It is noted that, while she was afforded a VA compensation examination of her back in December 2010, that examiner did not offer an opinion regarding whether it was at least as likely as not that the low back disability could be related to service.  In addition, it is noted that by rating action in January 2011, the AOJ awarded service connection for a left knee disability, which reasonably raises the matter of whether her low back disability may be secondary to the left knee disability.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of her low back disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the low back disorder is related to service, including whether the current disability is consistent with back pain noted by the Veteran during service, or is related to, or aggravated by, her service-connected left knee disability.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


